Slidell, J.
The exception pleaded by the defendant and which vims overruled by the Court below, involves the proposition that a man may lawfully agree with another to limit his responsibility in damages for a future offence against such person’s good name. Such a doctrine is as inadmissible as it is novel. It is manifestly inconsistent with public policy that a man should he permitted to stipulate a partial impunity for the commission of a future immoral act.
Such being our opinion, it is unnecessary to inquire whether the motion to dismiss the appeal, upon the ground that the judgment was not final, was well made.
Judgment affirpied, with costs.